      Case 2:19-cr-00213-RMP     ECF No. 48   filed 12/17/20   PageID.133 Page 1 of 3



1
                                                                                FILED IN THE
2                                                                           U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



3                                                                     Dec 17, 2020
                                                                           SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                NO: 2:19-CR-213-RMP-1
8                              Plaintiff,
                                                ORDER MODIFYING CONDITIONS
9           v.                                  OF RELEASE

10    REBECCA JO WIKLUND,

11                             Defendant.

12

13         BEFORE THE COURT is an Unopposed Motion to Modify Condition of

14   Release, ECF No. 46, and accompanying Motion to Expedite hearing of the same,

15   ECF No. 47. Defendant seeks a modification to her pre-sentencing release conditions

16   to allow her to accompany her mother as her mother moves from Orofino, Idaho, to

17   Lewiston, Idaho. ECF No. 46 at 2. Defendant’s present conditions of release already

18   permit Defendant to make pre-approved, scheduled trips to her mother in Orofino,

19   Idaho. ECF No. 18. Defendant, through defense counsel Assistant Federal Defender

20   Lorinda M. Youngcourt, conveys that Assistant United States Attorney David Herzog

21



     ORDER MODIFYING CONDITIONS OF RELEASE ~ 1
      Case 2:19-cr-00213-RMP      ECF No. 48   filed 12/17/20   PageID.134 Page 2 of 3



1    and United States Probation Officer Erik Carlson have been contacted and have no

2    objection to the relief that Defendant seeks. ECF No. 46 at 1 n.1.

3          Having reviewed the Unopposed Motion to Modify and the remaining

4    record, the Court is fully informed and finds good cause to modify Ms. Wiklund’s

5    conditions of release on an expedited basis. Accordingly, IT IS HEREBY

6    ORDERED:

7          1.    Defendant’s Unopposed Motion to Modify Condition of Release,

8          ECF No. 46, and accompanying Motion to Expedite hearing of the same,

9          ECF No. 47, are GRANTED.

10         2.    Condition Number 14 is modified as follows:

11               Defendant is permitted to travel to Orofino, Idaho; between
                 Orofino and Lewiston, Idaho; and from Lewiston back to the
12
                 Eastern District of Washington, on December 17 and 18, 2020.
13
                 While under supervision, Defendant is permitted to travel to visit
14               her mother in Lewiston, Idaho, provided she obtains pre-
                 approval from U.S. Probation before leaving this District, and
15
                 provides a means to contact her at all times she is out of this
16
                 District, and a time she will return to this District. Other than
17               these exceptions, Defendant shall remain in the Eastern District
                 of Washington while the case is pending.
18
           3.    All other conditions of release as ordered in ECF Nos. 13 and 18
19
           remain in full force and effect.
20

21



     ORDER MODIFYING CONDITIONS OF RELEASE ~ 2
      Case 2:19-cr-00213-RMP     ECF No. 48   filed 12/17/20   PageID.135 Page 3 of 3



1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel and to United States Probation Officer Erik

3    Carlson.

4          DATED December 17, 2020.

5

6                                              s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
7                                              United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER MODIFYING CONDITIONS OF RELEASE ~ 3
